ORDER
Michael Williams pleaded guilty to possessing marijuana with intent to distribute, see 21 U.S.C. § 841(a)(1), and using a firearm in furtherance of the drug offense, see 18 U.S.C. § 924(c). As part of his plea agreement Williams waived his right to appeal, and the district court sentenced him to 192 months’ imprisonment. Williams appealed anyway, but his appointed counsel have moved to withdraw because they cannot discern a nonfrivolous basis for appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Williams has not responded to our invitation to comment on counsel’s motion. See Cm. R. 51(b). Our review is confined to the potential issues identified in counsel’s facially adequate supporting brief. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir.2002).
Williams does not want his guilty plea set aside, so counsel correctly refrained from examining the adequacy of the plea colloquy or voluntariness of the plea. See United States v. Knox, 287 F.3d 667, 670-72 (7th Cir.2002). The plea agreement and appeal waiver are thus enforceable, see Nunez v. United States, 546 F.3d 450, 454-55 (7th Cir.2008); United States v. Wilson, 481 F.3d 475, 483 (7th Cir.2007), rendering this appeal frivolous.
Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.